Mr. Justice Baker delivered the opinion of the court. Abstract of the Decision. Malicious pbosecution, § 75*—when evidence sufficient to show probable cause. In an action for malicious prosecution, where the facts showed plaintiff had been arrested on a complaint filed by defendant charging him with removing mortgaged property without the consent of the mortgagee in violation of section 7, ch. 95, R. S., J. & A 1f 7582, and had been discharged, held that a judgment for plaintiff could not be sustained for the reason that the evidence showed that defendant had probable cause for instituting the prosecution.